Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because independent claim 15 recited a computer program comprising a computer-readable tangible storage medium and a program instruction executable by a processor to cause the processor to perform a method.  The limitation of non-transitory not recited.  Although the program maybe program instruction that is stored on the tangible storage medium, there is no indication that the program itself cannot change, i.e. be transitory.  

Subject Matter Eligibility of Computer Readable Media

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989)(during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signals per se, the claim must be rejected under 35 U.S.C. @ 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Insinuations for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 8 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 4 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1 077 0) Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 5 101). Such an amendment would typically not raise the issue of new matter, even when the specifications silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Claim 8 reads:

 A method of selecting a transfer location for a passenger to exit or enter a vehicle near a travel endpoint. the method comprising: generating first coordinates describing an initial transfer location chosen at least in part based upon a proximity to the travel endpoint: acquiring environmental data from a sensor array, the environmental data describing static conditions of an environment surrounding the initial transfer location: acquiring dynamic data from the sensor array, the dynamic data describing changing conditions of the environment and conditions of moving bodies within the environment: generating a first risk estimate associated with the initial transfer location based at least iii part on a risk-analysis completed utilizing the environmental data and the dynamic data: and generating second coordinates describing a revised transfer location. wherein the second coordinates the first risk estimate is below a threshold value the second coordinates are identical to the first coordinates and wherein otherwise the second coordinates describe a second transfer location chosen at least in part based upon proximity to the travel endpoint and a second risk estimate associated with the revised transfer location, the second risk estimate based at least in part on a risk-analysis completed utilizing the environmental data and the dynamic data and having a value below the threshold value.

Using the two-step inquiry, it is clear that claim 8 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 8 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 8 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  The abstract idea is: generating first coordinates describing an initial transfer location chosen at least in part based upon a proximity to the travel endpoint; generating a first risk estimate associated with the initial transfer location based at least iii part on a risk-analysis completed utilizing the environmental data and the dynamic data; generating second coordinates describing a revised transfer location, wherein the second coordinates the first risk estimate is below a threshold value the second coordinates are identical to the first coordinates and wherein otherwise the second coordinates describe a second transfer location chosen at least in part based upon proximity to the travel endpoint and a second risk estimate associated with the revised transfer location, the second risk estimate based at least in part on a risk-analysis completed utilizing the environmental data and the dynamic data and having a value below the threshold value.
Analyzing the abstract idea we can understand that the abstract idea with the given examples. 
“generating first coordinates describing an initial transfer location chosen at least in part based upon a proximity to the travel endpoint; [remembering an address close to a drop off location] : generating a first risk estimate associated with the initial transfer location based at least in part on a risk-analysis completed utilizing the environmental data and the dynamic data[drop off location is in an unsafe high traffic area]; generating second coordinates describing a revised transfer location, wherein the second coordinates the first risk estimate is below a threshold value the second coordinates are identical to the first coordinates and wherein otherwise the second coordinates describe a second transfer location chosen at least in part based upon proximity to the travel endpoint and a second risk estimate associated with the revised transfer location [side street close to drop off location is safer with lower traffic area], the second risk estimate based at least in part on a risk-analysis completed utilizing the environmental data [side street] and the dynamic data [traffic is dynamic] and having a value below the threshold value[side street has less traffic so safer i.e. lower value threshold].


	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claim 8 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The additional elements are acquiring environmental data from a sensor array, the environmental data describing static conditions of an environment surrounding the initial transfer location; acquiring dynamic data from the sensor array, the dynamic data describing changing conditions of the environment and conditions of moving bodies within the environment. The sensor array is recited as a high level of generality and as such is considered a generic linking to a computing environment. Furthermore, the acquiring steps are a form of data gathering which is considered insignificant extra-solution activity. As such, the additional element are insufficient to constitute a practical application. 
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 8 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  

Claim 8 further recites “acquiring environmental data from a sensor array, the environmental data describing static conditions of an environment surrounding the initial transfer location: acquiring dynamic data from the sensor array, the dynamic data describing changing conditions of the environment and conditions of moving bodies within the environment”.
Analyzing the WURC steps of the abstract idea we can understand that the abstract idea falls within the WURC Activity MPEP 2106.05(d)(1) Evaluation 
•	improvement consideration WURC consideration MPEP2106.05(a); 
•	mere instructions to apply an exception consideration MPEP 2106.05(f)
•	insignificant extra-solution activity consideration MPEP 2106.05(g)
•	Generic computer performing merely generic computer functions, data gathering, populating tables, sending and receiving data or performing functions ‘known’ in the art.
Claim 8 recited “acquiring environmental data from a sensor array, the environmental data describing static conditions of an environment surrounding the initial transfer location: acquiring dynamic data from the sensor array, the dynamic data describing changing conditions of the environment and conditions of moving bodies within the environment [are all generic computer performing generic computer functions]” as such are fundamental, i.e. WURC, activities MPEP 2106.05 D(I)(ii) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). 

CONCLUSION
Thus, since claim 8 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 8 is directed towards non-statutory subject matter.


Claim 1 and 15 are the system and CRM claim of the method claim 8 and are similarly rejected.
Claim 2; dynamic data such as waiting for a red light to exit.
Claim 3, Liking to a Generic computer to perform generic computer functions. 
Claim 4, Timer indicating a window of time i.e. red light.
Claim 5, Third location, close to the drop off location. i.e. sidewalk or parking lot.
Claim 6, Choosing passenger doors in place of driver side door.
Claim 7, Stopping in traffic, i.e. risk of accident to the vehicles in traffic.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cullinane US 9547307

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664